LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Original action in the Municipal Court of Cleveland wherein Leonard A. Fiderius was plaintiff and the Buchan Electric Co. was defendant. An . attachment proceeding was brought in the action based on the ground of work and labor performed by plaintiffs for defendant. The services performed by plaintiff were as superintendent of defendant company and his duties consisted of having full charge of hiring and discharging men, of estimating contracts, adjusting disputes and the carrying on of correspondence. He also had charge of supervising the installation of work of purchasing materials. On motion of defendant, the trial court dissolved the attachment. Fiderius thereupon prosecuted error. Held:
To be properly classed as a workman or laborer implies the relationship of employer and employe or that of master and. servant. Fi-derius was not merely acting for the corporation, but he was acting in the place of the corporation and was not subject to the control or orders of anyone. 11819 GC. was enacted for the benefit of workmen or laborers who are subject to the orders of others placed over them. Fiderius did not fall in that category. The judgment of the trial court was correct and is affirmed.